BARRETT, J.
The learned judge at special term found as a fact that in February, 1881, Maria Van Vleck deposited $170 in the Manhattan Savings Institution, in trust for the plaintiff’s intestate, John H. Hyde, who was her brother. This finding was based upon the undisputed testimony that at the time of the deposit a bank book was issued, and delivered to Mrs. Van Vleck, at her request, with the words, ‘Maria Van Vleck, in trust for John H. Hyde,” written upon the cover, ánd the words, “Maria Van Vleck, for John H. Hyde,” written within the cover. It also appeared that the ledger account, which was then opened and kept by the bank, was in the name of “Maria Van Vleck, for John H. Hyde.” Other sums were deposited by Mrs. Van Vleck, and interest was credited to this account, from time to time, down to January, 1892, and during all that time the account continued in its original form. Mrs. Van Vleck, however, retained the bank book in her possession down to the time of her death, and the defendants, her executors, have had it since. Upon this state of facts the learned judge found, as a conclusion of law, that there was an irrevocable trust in favor of John H. Hyde, and that the plaintiff, as his administrator, was entitled to the moneys in question. We think this conclusion was correct, and we need add but little to the satisfactory reasons which the learned judge has given therefor.
*575The appellants concede that if the well-known case of Martin v. Funk, 75 N. Y. 134, stood alone, they would not dispute the doctrine upon which this conclusion was arrived at. But they claim that later cases modify this doctrine, and hold that an intent contrary to that evinced by the surroundings of the original transaction may be established by later acts and declarations of the depositor, not in any way connected with the deposit. Mabie v. Bailey, 95 N. Y. 206, and Beaver v. Beaver, 117 N. Y. 421, 22 N. E. Rep. 940, second appeal (N. Y. App.) 32 N. E. Rep. 998, are cited as examples of the latter view. We have examined these cases carefully, but we find nothing in them to support the appellant’s contention. In Mabie v. Bailey, Judge Andrews said:
“The case of Martin v. Funk, 75 N. Y. 134, decided that a deposit made in the form of the deposit in this case constituted a trust, and, unexplained, operated to transfer the beneficial interest in the deposit to the beneficiary named, subject to the conditions of the trust to be implied from the circumstances.”
It is true" that the learned judge suggested that the character of such a transaction was not conclusively established, by the mere fact of the deposit, “so as to preclude evidence of contemporaneous facts and circumstances constituting res gestae to show that the real motive of the depositor was not to create a trust.” He nowhere intimated, however, that subsequent acts and declarations, not constituting res gestae, could be resorted to to show the depositor’s original intent. On the contrary, he held that the subsequent withdrawal of the deposits by the depositor was not legitimate evidence that he did not intend, when the deposits were made, to create a beneficial trust for the beneficiary named. “It might,” he added, “be competent evidence of a change of purpose, but it throws no light on the original transaction.” In Beaver v. Beaver there was no declaration of trust, and the case turned upon the validity of an alleged gift. Yo doubt is there expressed as to the correctness of the rule laid down in Martin v. Funk. On the contrary, that case was referred to with entire acquiescence in its trust doctrine. It was said that a declaration of trust could not be implied from a mere deposit by one person in the name of another. But it was conceded that such declaration could be implied from a deposit by one person in trust for another; and there was not a suggestion that such a trust was revocable, or that subsequent acts and declarations of the depositor, constituting no part of the res gestae, were admissible for the purpose of showing a contrary intent to that evinced by the original transaction and its surroundings. In the present case there was no attempt to vary the effect of the original transaction by. contemporaneous facts or circumstances. The original transaction certainly constituted, under the rule so laid down in Martin v. Funk and Mabie v. Bailey, an unequivocal declaration of trust. Such was the inference—prima facie, at least—from the deposit in the form proved and found. Cases already cited. And see, also, Smith v. Lee, 2 Thomp. & C. 591; Weaver v. Bank, 17 Abb. N. C. 82; Barker v. Harbeck, (Sup.) *5762 N. Y. Supp. 425. In the absence of any evidence of contemporaneous facts or circumstances indicating a contrary intent, that inference must hold. What the depositor may have subsequently said and done—words and acts not constituting res gestae—cannot affect the original transaction. They may show a change of purpose, but not of original intent. The evidence which was here admitted comes within this principle, and that which was rejected was inadmissible, upon the same principle. It follows that the judgment should be affirmed, with costs. All concur.